Citation Nr: 1410397	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-24 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial schedular rating for bipolar disorder, currently rated as 50 percent disabling from April 1, 2006 to December 19, 2012, and 70 percent disabling from December 20, 2012.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Veteran represented by:	Michael P. Szczytko, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In an October 2013 rating decision, the RO granted entitlement to a TDIU and a higher initial rating of 70 percent for bipolar disorder, both effective December 20, 2012.

In August 2007, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO).  A transcript has been associated with the claims file.

In September 2010, the Board remanded the case for additional development.  It now returns for further appellate review.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As discussed below, while the RO granted entitlement to a TDIU effective December 20, 2012, the evidence shows that the Veteran was unemployable due to symptoms of his service-connected bipolar disorder prior to that date.  Thus, the issue of entitlement to a TDIU has been raised, is within the jurisdiction of the Board, and has been captioned above as an issue in appellate status.


FINDINGS OF FACT

1.  The evidence shows that since April 1, 2006, the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected bipolar disorder.

2.  From October 29, 2007 to November 13, 2007, which included inpatient psychiatric treatment, the Veteran's bipolar disorder most nearly approximated total occupational and social impairment.

3.  From April 1, 2006 to October 28, 2007, and from November 14, 2007, the Veteran's bipolar disorder most nearly approximated occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and mood, due to such symptoms as: nightmares, memory problems, sleep impairment, hypervigilance, blunted affect, daily panic attacks, disturbances of motivation and mood, poor insight, limited judgment, difficulty establishing and maintaining effective relationships, suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work).

4.  A low back condition is not shown to be causally or etiologically related to any disease, injury, or incident in service.

5.  A neck condition is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  A right knee condition is not shown to be causally or etiologically related to any disease, injury, or incident in service.

7.  A left knee condition is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Effective April 1, 2006, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).  

2.  From April 1, 2006 to October 29, 2007, the criteria for a 70 percent rating for bipolar disorder are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  From October 29, 2007 to November 13, 2007, the criteria for a rating of 100 percent for bipolar disorder are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  From November 14, 2007, the criteria for a rating of 70 percent for bipolar disorder, but not higher, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

5.  The criteria for service connection of a low back condition have not been met.  38 U.S.C.A. § 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

6.  The criteria for service connection of a neck condition have not been met.  38 U.S.C.A. § 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

7.  The criteria for service connection of a right knee condition have not been met.  38 U.S.C.A. § 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

8.  The criteria for service connection of a left knee condition have not been met.  38 U.S.C.A. § 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's higher rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the service connection claims, the notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a June 2006 letter, sent prior to the decision on appeal, advised the appellant of the evidence and information necessary to substantiate his service connection claims and to establish a disability rating and an effective date.  The same letter advised the appellant of his and VA's respective responsibilities in obtaining the evidence and information.  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records from VA and private providers have been obtained.  Pursuant to the September 2010 Board remand, outstanding and current VA treatment records have been associated with the claims file.  Private treatment records from St. Mary's hospital have also been obtained, pursuant to the remand.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded appropriate VA examinations.  The 2010 Board remand directed that the Veteran be provided with a VA examination to determine the nature, extent, and etiology of any diagnosed low back, neck, or knee disability and such examination took place in August 2013.  The Board finds that the examinations are adequate in order to evaluate the Veteran's bipolar disorder, bilateral knees, low back, and neck, as they include clinical evaluations of the Veteran and review of the claims file.  The Board finds that the RO/AMC substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).  The Veteran has not reported, nor does the record show, that his service-connected bipolar disorder has worsened in severity since the most recent examination in July 2011.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran was afforded a hearing before a DRO in which he presented oral argument in support of his higher rating and service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating and service connection.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Higher Rating Claim

The Veteran's bipolar disorder is currently rated 50 percent disabling from April 1, 2006 to December 19, 2012, and 70 percent disabling from December 20, 2012.  The Veteran seeks higher initial ratings.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran's bipolar disorder is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs)(including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

October 29, 2007 to November 13, 2007

Within the foregoing dates, the Veteran was voluntarily admitted for inpatient treatment at the Battle Creek VA Medical Center for stabilization of "uncontrolled psychiatric disorder" after his wife left him (they later reconciled).  During this period, he was assigned a GAF of 30.  At discharge, he was assigned a GAF of 45.  The Board finds that the symptoms and GAF score during this period warrant a 100 percent disability rating.

April 1, 2006 to October 28, 2007, and from November 14, 2007

The Board finds the criteria for a higher rating of 70 percent have been met from April 1, 2006 to October 28, 2007, and from November 14, 2007.  The evidence shows that during this period the Veteran's bipolar disorder produced occupational and social impairment with deficiencies in most areas, including work, family relations, judgment, and mood, due to such symptoms as: nightmares, memory problems, sleep impairment, hypervigilance, blunted affect, daily panic attacks, disturbances of motivation and mood, poor insight, limited judgment, difficulty establishing and maintaining effective relationships, suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances (including work).

Conversely, the Board finds that during this period the symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, during this period there is no evidence in the record of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; or memory loss for names of close relatives, own occupation, or own name.  Indeed, treatment records show his communication was generally fluent, grammatical, and free of paraphasias and he has consistently denied hallucinations and delusions.

Treatment notes during this period show that the Veteran has been oriented to person, place, and time, with one exception.  At the July 2011 VA examination he exhibited difficulty identifying the current date and location.  In light of the numerous and otherwise consistent reports of orientation times three, the Board finds that the single report of disorientation is not sufficient, standing alone, to warrant a 100 percent disability rating.

As to a persistent danger of hurting self or others, the Veteran has reported two past suicide attempts.  Multiple examiners have noted that he is a poor historian, and the date of the last attempt has been alternately reported as 2007, 2008, or 2010.  While the Veteran has expressed frequent suicidal ideation, he has often stated that he would never actually take his own life, as he feels responsible to his family.  Suicide risk assessments performed by psychiatrists regularly assigned a "low" risk.  While he has been violent in the past, and during the appeal period has thrown and broken objects, he does not appear to have been physically violent with another person during the appeal period.  Thus the Board concludes that his symptoms do not show the type of persistent danger contemplated by a 100 percent rating.  Rather, they most nearly approximate the suicidal ideation and impaired impulse control characteristic of a 70 percent rating.

The Veteran reported that sometimes his wife has to remind him to perform person hygiene-related ADLs.  However, there is no evidence that he is intermittently unable to perform them.  Thus, the Board finds that this symptom is best characterized as neglect of personal appearance and hygiene, as contemplated by a 70 percent disability rating.  

As discussed below, the Board has determined that for the entire appeal period, the Veteran's bipolar disorder has prevented him from securing or following a substantially gainful occupation.  Therefore he is totally occupationally impaired.  However, the evidence does not show total social impairment.  Evidence shows that the Veteran lives with his wife and four children but is socially isolated with no close friends outside his family.  During this period, the record shows a good relationship with his wife, who is his main source of support.  Thus the evidence shows difficulty establishing and maintaining effective relationships, but does not reflect the total social impairment contemplated by a 100 percent disability rating.

During this period, his GAF scores ranged from 45 to 70 but were most heavily concentrated between 45-55, reflecting serious symptoms and difficulty in social and occupational functioning consistent with a 70 percent disability rating.  However, they never dropped below 45 and did not reflect the kind of major impairment consistent with a 100 percent disability rating.

The Veteran has additional symptomatology not enumerated in the rating criteria, including nightmares and hypervigilance.  However, the symptoms listed in the criteria for a 70 percent disability rating are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  

Based on the foregoing, the Board finds that from April 1, 2006 to October 28, 2007, and from November 14, 2007, the Veteran's social and occupational impairment produced deficiencies in most areas and his symptoms most nearly approximated a 70 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Extraschedular rating

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's bipolar disorder is characterized by occupational and social impairment due to such symptoms as memory problems, sleep impairment, blunted affect, daily panic attacks, disturbances of motivation and mood, poor insight, limited judgment, difficulty establishing and maintaining effective relationships, suicidal ideation; impaired impulse control; neglect of personal appearance and hygiene; and difficulty in adapting to stressful circumstances.  These manifestations are contemplated in the applicable rating criteria.  The Board has also considered symptoms of nightmares and hypervigilance, which are not found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of bipolar disorder symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

TDIU

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice.  A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).  Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In an October 2013 rating decision, the RO granted entitlement to a TDIU, effective December 20, 2012.  However, the evidence shows that since the Veteran separated from service on April 1, 2006, he has been unable to secure or follow a substantially gainful occupation as a result of his bipolar disorder.  Specifically, he testified at the August 2007 hearing that he had been unable to hold down a job since separating from service.  Within a year of separation, he lost a job because a depressive period kept him in bed for a week and he missed work.  The record shows that while he has had occasional short-term marginal employment since service, it has not been substantially gainful.  Moreover, the December 2012 private examiner Dr. Carr stated that his chronic condition has been marked by persistent significant symptoms since separation from service and "[t]here is no indication that he has ever achieved full remission of symptomatology."  Therefore, the Board finds that he is entitled to a TDIU effective April 1, 2006.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted.  Sanchez Benitez v. West, 13 Vet. App. 282, 285 (1999).  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno.  Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana; Jandreau. 

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low back and neck

The STRs show the Veteran complained of stiff neck and neck spasm after doing pull-ups and was involved in a motor vehicle accident (MVA) in April 2001 with "unspecified injury to trunk."  He complained of low back and neck pain and had diagnoses of low back and neck spasm, strain, sprain, and chronic pain.  X-rays taken in April 2001 and August 2005 show a normal lumbosacral spine.  

Post-service treatment records show MVAs in 2007 and 2009, followed by complaints of low back and neck pain.  An x-ray dated October 2008 shows normal lumbosacral spine.  A CT scan of the cervical spine in May 2009 was negative.  The first post-service diagnoses of the low back and neck (other than chronic pain) are DDD of the lumbar and cervical spine, diagnosed by May 2013 x-rays.

The 2013 VA examiner opined that it is less likely than not that the current DDD of the lumbar and cervical spine are related to service.  He reasoned that objective evidence shows that there was no DDD during service or even as late as 2008 and 2009; indeed it was not diagnosed until 2013, seven years after separation.  He explained that it is unlikely that muscular spasms or pain in service would have resulted in degenerative changes to the spine seven years later.  Rather, he opined that it is more likely that the MVAs in 2007 and 2009 contributed to the findings in the 2013 x-rays.  The Board finds that this medical opinion is probative, as it was predicated upon a thorough review of the record and is supported by a sufficient rationale.  Moreover, the examiner provided clear conclusions with supporting data and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Veteran contends that his current DDD is related to his chronic pain in service.  Lay evidence can be competent and sufficient evidence of an etiology.  Davidson; Jandreau.  Although lay persons are competent to provide opinions on some medical issues, the etiological relationship between chronic pain and DDD falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 435; Jandreau, 492 F.3d at 1377 n.4.  Therefore his opinion as to the etiology of his DDD of the lumbar and cervical spine is not competent medical evidence.  

Finally, the Veteran contends that his symptoms of chronic pain have been recurrent since service.  The record supports this contention.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted.  Sanchez Benitez.  The probative evidence shows that the Veteran did not have a diagnosed or identifiable underlying malady or condition (DDD) until May 2013.  Therefore, even if it has been recurrent since service, the Veteran's chronic low back and neck pain do not constitute disabilities for which service connection may be granted.

As the only present disabilities are DDD of the lumbar and cervical spine, and the probative evidence of record shows that these disabilities are not related to service, the preponderance of the evidence of record is against these claims for service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert; Brammer.

Right and left knees

The Veteran's STRs show a diagnosis of patellar tendonitis of the right knee after a basketball injury in November 1998.  Thereafter, there were several complaints of chronic right knee pain.  In May 1999 the STRs noted "resolved patellar tendonitis" but in February 2000 tendonitis was noted again and in August 2000 right knee strain was noted after a fall.  The Veteran's STRs are silent for treatment, or diagnosis of any left knee condition, though there are complaints of left knee pain.  In one instance there is a reference to "bilateral patellar tendonitis" but the STRs show treatment for only right knee patellar tendonitis.  For this reason, the August 2013 VA examiner felt the notation of bilateral tendonitis was in error.  

Post-service treatment records show complaints of chronic right knee pain but no diagnosed right knee disability.  An October 2008 x-ray shows normal right knee. A May 2013 x-ray shows no effusions, fracture, or degenerative arthritis, and incidentally noted only mild patella alta, a congenital condition.  Post-service treatment records show a diagnosis of left knee sprain following a motor vehicle accident in July 2007.  Thereafter, treatment records show reports of left knee pain and "giving out," but no diagnosed left knee disability.  X-rays dated October 2008 and May 2013 show normal left knee.

The Veteran reported a history of torn meniscus and ACL but there is no medical evidence of any such tears.  While the Veteran is capable of reporting symptoms such as knee pain and giving way, he has not shown that he has specialized training sufficient to render a diagnosis of tears, as that determination requires medical expertise.  Therefore his lay opinion is not competent evidence of diagnosis.  Davidson; Jandreau; Kahana.  

The Veteran's only current right and left knee diagnoses are of chronic pain.  Service connection may not be granted for pain alone, without a diagnosed or identifiable underlying malady or condition.  Sanchez Benitez.  The probative evidence shows that the Veteran had diagnoses of patellar tendonitis and strain of the right knee in service, but does not show a current disability of the right or left knee.  In the absence of proof of a present disability, there can be no valid claim.  Brammer.  Therefore, the Board finds that the claims for service connection for right and left knee conditions must be denied because the preponderance of the evidence of record is against a finding that the Veteran has any current right or left knee disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.



ORDER

Subject to the criteria applicable to the payment of monetary benefits, a 70 percent disability rating for bipolar disorder from April 1, 2006 to October 28, 2007, is granted.  

Subject to the criteria applicable to the payment of monetary benefits, a 100 percent disability rating for bipolar disorder from October 29, 2007 to November 13, 2007 is granted.  

Subject to the criteria applicable to the payment of monetary benefits, a 70 percent disability rating for bipolar disorder from November 14, 2007, is granted.  

A disability rating in excess of 70 percent for bipolar disorder after November 2007, is denied.  

Effective April 1, 2006 and subject to the law and regulations governing payment of monetary benefits, a TDIU is granted.

Service connection for a low back condition is denied.

Service connection for a neck condition is denied.

Service connection for a right knee condition is denied.

Service connection for a left knee condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


